Citation Nr: 1520715	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her sons
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1947 to February 1967, which included service in the Republic of Vietnam from February 1963 to January 1964.  He died in October 2006, and the appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in St. Paul, Minnesota, certified the appeal to the Board.

The appellant testified before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The electronic folder in Virtual VA includes a copy of the June 2010 decision on appeal, the September 2014 Board hearing transcript, and a June 2013 VA medical opinion, which has been reviewed by the RO and the Board.  The electronic folder in VBMS includes a copy of the Veteran's October 2006 death certificate and a June 2008 letter from Dr. C.L.G.  The Board notes that the June 2008 letter from Dr. C.L.G. was received in September 2014 and was not initially considered by the Agency of Original Jurisdiction (AOJ).   However, because the appellant's substantive appeal was received after February 2, 2013, the Board is no longer required to obtain a waiver of initial review by the AOJ.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2009 decision, the Board denied service connection for the cause of the Veteran's death.  

2.  The evidence received since the August 2009 Board decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The August 2009 Board decision that denied service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009). 

2.  The evidence received since the August 2009 Board decision is new and material, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is favorable to the appellant, further discussion of VA's duties to notify and assist is not required at this time.

The Board denied the appellant's claim for service connection for the cause of the Veteran's death in an August 2009 decision, finding that the preponderance of the evidence was against the claim.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the August 2009 Board decision is final based on the evidence then of record.  Id.  

At the time of the August 2009 Board decision, the evidence included the Veteran's service treatment records, the Veteran's October 2006 death certificate and October 2007 amended death certificate, letters from Dr. C.L.G. dated in June 2006 and July 2007, private treatment records dated from July 1996 to July 2006, VA medical opinions dated in April 2007 and December 2007, and lay statements and testimony from the appellant.  

The appellant contended, in part, that the Veteran's diabetes mellitus caused or materially contributed to the Veteran's death.  As the Veteran served in the Republic of Vietnam during the Vietnam era, it was presumed that his diabetes mellitus was associated with herbicide exposure during service.  See 38 C.F.R. § 3.307, 3.309 (2009).  However, there was conflicting medical evidence as to whether the Veteran's diabetes mellitus caused or materially contributed to his death.

The Veteran's original death certificate indicated that he died on October [redacted], 2006, at home, and there was no autopsy.  The death certificate listed the immediate cause of death as chronic obstructive pulmonary disease due to or as a result of diabetes mellitus and congestive heart failure.  Agent Orange exposure was listed as a significant condition contributing to death but not the underlying cause.  In October 2007, the appellant submitted an amended death certificate, which noted that the immediate cause of death was diabetes mellitus, Type II, due to or the result of Agent Orange exposure, chronic obstructive pulmonary disease, and congestive heart failure.  

The record included letters from Dr. C.L.G., the Veteran's primary care provider, dated in June 2006 and July 2007.  In June 2006, he indicated that the Veteran had been diagnosed with diabetes mellitus since early 2003 and was using insulin therapy.  He also noted that the Veteran suffered from chronic atrial fibrillation, chronic obstructive pulmonary disease, and congestive heart failure.  In July 2007, he noted that the Veteran had known significant congestive heart failure, chronic atrial fibrillation, and significant atherosclerotic cardiovascular disease, which were more likely than not distinct complications of longstanding diabetes.  He stated that he had reviewed the death certificate and refuted the fact that the Veteran died from chronic obstructive lung disease, noting that it was "really quite unclear as to the exact mechanism of [the Veteran's] death.  Yet it is well documented in his office and hospital record that he has significant congestive cardiomyopathy, again stemming from atherosclerotic cardiovascular disease and diabetes."  He opined that diabetes "was indeed a factor in [the Veteran's] death."

The April 2007 VA examiner reviewed the record and opined that cause of death was "clearly documented as [chronic obstructive pulmonary disease]."  The examiner noted that diabetes mellitus does not contribute to or cause emphysema (chronic obstructive pulmonary disease).  The examiner noted that the Veteran's chronic obstructive pulmonary disease was clearly documented as due to tobacco use.  The examiner also noted that the last medical entries available indicated that the Veteran had profound anemia.  The examiner stated that diabetes does not cause this degree of profound anemia and that the treating physician was concerned the picture might represent a gastrointestinal bleed or hemolytic anemia.  The examiner opined that the combination of anemia and severe oxygen dependent emphysema appeared to have culminated in the Veteran's death.  

The December 2007 VA examiner also reviewed the record and the conflicting evidence and opined that the cause of the Veteran's death was chronic obstructive pulmonary disease and associated respiratory failure.  He noted the following contributing causes:  anemia of undetermined etiology; renal failure with azotemia; and congestive heart failure.  The examiner opined that it was less likely as not that the Veteran's diabetes mellitus caused or contributed to his death, noting that the available medical records in 2006 showed only mildly elevated blood glucose readings.  

The evidence received since the Augusts 2009 Board decision is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  Specifically, in November 2014, the RO received another letter from Dr. C.L.G. dated in June 2008.  In the letter to the appellant, Dr. C.L.G. stated that he wanted to "make it very clear that I believe that your husband's diabetes certainly contributed to his death.  I believe that he suffered from diabetic related complications, namely atrial fibrillation, congestive heart failure, peripheral vascular disease, which undoubtedly played a roll [sic] in his death."  This new evidence indicates that the Veteran's diabetes mellitus contributed to his death, which relates to a previously unestablished fact.  Moreover, the credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the appellant's previously denied claim of service connection for the cause of the Veteran's death.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

As discussed above, there is conflicting evidence regarding whether the Veteran's diabetes mellitus caused or materially contributed to his death.  In June 2013, the RO obtained another VA medical opinion.  The examiner thoroughly reviewed the underlying medical records and indicated that there was no documentation of the Veteran having cardiovascular disease and that he did not have ischemic heart disease.  [Note:  This is in direct conflict with Dr. C.L.G.'s July 2007 letter noting a history of atherosclerotic cardiovascular disease.]  The Board notes that ischemic heart disease is presumed to be related to herbicide exposure and that the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  

Regarding diabetes mellitus, the examiner noted that the Veteran was treated with diet and later with Ameryl and that he had some problems with hypoglycemia documented in 2005.  It was also noted that the Veteran was put on insulin in early 2006, but that it was unclear if he remained on it and that the clinic notes did not focus on diabetes, which was not surprising because he had so many more active problems.  The examiner observed that the claims file had extensive medical records. but none more recent than July 2006.  It was further noted that there was no information on the events immediately surrounding the Veteran's death.  Up until early July 2006, the examiner opined that the Veteran's peripheral vascular disease or chronic obstructive pulmonary disorders were his more concerning problems, that this cardiomyopathy was somewhat less unstable, and that his atrial fibrillation, renal failure, or anemia were less active.  The examiner opined that it did not appear that diabetes was a concerning problem with regard to the Veteran's short-term survival.  The examiner commented that there may be additional records from July 2006 to October 2006, which might be helpful in clarifying the cause of the Veteran's death.  Because of the lack of medical records, the examiner indicated that she could not provide an opinion as to whether diabetes mellitus caused or contributed to the Veteran's death.  

Accordingly, the Board finds that a remand is necessary to obtain any outstanding records of treatment for the Veteran, specifically, any records dated from July 2006 to October 2006.  See 38 C.F.R. § 3.159(c)(2) (2014).

If any additional records are received, a supplemental medical opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran from July 2006 to October 2006.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  If any additional treatment records are received, the AOJ should refer the Veteran's claims file to the June 2013 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the cause of the Veteran's death.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the appellant's own assertions.

The appellant has contended that the Veteran's diabetes mellitus caused or contributed to his death.  It is noted that the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, it is presumed that his diabetes mellitus was related to in-service herbicide exposure.  

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After a review of the record on appeal, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diabetes mellitus and/or any diabetic complications:  a) contributed substantially or materially to his death; b) combined to cause his death; or c) aided or lent assistance to the production of his death.  In rendering this opinion, it is not sufficient to show that diabetes mellitus causally shared in producing death, but rather it must be shown that there was a causal connection.  

The examiner is also asked to clarify whether the Veteran had ischemic heart disease.  In rendering this opinion, the examiner should address the July 2007 letter from Dr. CLG noting a diagnosis of atherosclerotic cardiovascular disease.  

If it is determined that the Veteran had ischemic heart disease, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's ischemic heart disease:  a) contributed substantially or materially to his death; b) combined to cause his death; or c) aided or lent assistance to the production of his death.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issue remaining on appeal. If the benefit sought is not granted, the AOJ should issue a supplemental statue of the case and allow the appellant and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


